Exhibit 10.2

 

DYNEGY INC.

 

SEVERANCE PLAN

 

(Effective October 28, 2015)

 

--------------------------------------------------------------------------------


 

I.                                        INTRODUCTION.

 

Dynegy Inc., a Delaware corporation (the “Company”), and its participating
subsidiaries previously adopted the Dynegy Inc. Severance Pay Plan, the Dynegy
Inc. Executive Severance Pay Plan, the Dynegy Inc. Change in Control Severance
Pay Plan, and the Dynegy Inc. Executive Change in Control Severance Pay Plan
(the “Prior Severance Plans”).  Following a review of the Prior Severance Plans
and consultation with the Company’s outside consultants and advisors, the Board
determined that it was appropriate to consolidate its severance and change in
control arrangements by adopting the Dynegy Inc. Severance Plan (the “Plan”).
Effective October 28, 2015, the Plan replaces the Prior Severance Plans, and
provides severance benefits to certain eligible employees whose employment is
terminated under certain circumstances, including, during specified periods
before, on or after a Change in Control of the Company.

 

II.                                   DEFINITIONS.

 

2.1                               Definitions.  Where the following words and
phrases appear in the Plan, they shall have the respective meanings set forth
below, unless the context clearly indicates otherwise:

 

(a)                                 “Annual Bonus Plan” shall mean the Dynegy
Inc. Incentive Compensation Plan which is in existence on the Effective Date, or
any annual bonus plan or similar arrangement which is the successor to that
plan.

 

(b)                                 “Base Salary” shall mean the regular base
salary or pay of a Participant but excluding all overtime, bonuses, commissions,
premium pay, shift differentials, expense reimbursements, expense
reimbursements, benefits paid under any plan maintained by the Company and, all
equity awards of any type.

 

(c)                                  “Beneficiary” shall mean a person or
persons entitled to receive benefits under the Plan upon the death of a
Participant.

 

(d)                                 “Board” shall mean the Board of Directors of
the Company.

 

(e)                                  “Cause” shall mean,

 

(1)                                 for the Chief Executive Officer (i) refusal
to implement or adhere to lawful policies or lawful directives of the Board of
Directors of Dynegy Inc.; (ii) engaging in conduct which is materially injurious
(monetarily or otherwise) to the Company or any of its affiliates (including,
without limitation, misuse of the Company’s or an affiliate’s funds or other
property); (iii) misconduct or dishonesty directly related to the performance of
the Chief Executive Officer’s duties for the Company or gross negligence in the
performance of the Chief Executive Officer’s duties for the Company;
(iv) conviction (or entering into a plea bargain admitting criminal guilt) in
any criminal proceeding involving a felony or a crime of moral turpitude;
(v) drug or alcohol abuse; or (vi) continued failure to perform the Chief
Executive Officer’s duties which is not cured within ten (10) days after written
notice is provided to the Chief Executive Officer by Dynegy Inc.; or

 

1

--------------------------------------------------------------------------------


 

(2)                                 for all other Participants, (i) conviction
of a felony; (ii) failure to substantially perform the duties of such
Participant to the Employer (other than such failure resulting from the
Participant’s incapacity due to physical or mental condition); (iii) engaging in
conduct which is materially injurious (monetarily or otherwise) to the Employer
or any of its affiliates (including, without limitation, misuse of the
Employer’s or an affiliate’s funds or other property); (iv) engaging in
misconduct in the performance of the Participant’s duties; (v) breach of any
provision of any agreement between the Employer and the Participant; or
(vi) breach of any corporate policy maintained and established by the Employer
that is of general applicability to its employees.

 

If a Level One Participant or Level Two Participant is terminated for “Cause”,
such termination shall be effective ninety (90) days after such Participant
receives written notice of his termination.  If a Level Three Participant, Level
Four Participant or Level Five Participant is terminated for “Cause”, such
termination shall be effective on the date such Participant receives written
notice of his termination.  Notwithstanding the foregoing, nothing contained in
this definition or the Plan is intended or shall be construed to alter a
Participant’s at-will employment relationship between a Participant and his
Employer.

 

(f)                                   “Change in Control” shall mean the
occurrence of any of the following events: (i) a merger of the Company with
another entity, a consolidation involving the Company, or the sale of all or
substantially all of the assets or equity interests of the Company to another
entity if, in any such case, (A) the holders of equity securities of the Company
immediately prior to such event do not beneficially own immediately after such
event equity securities of the resulting entity entitled to fifty-one percent
(51%) or more of the votes then eligible to be cast in the election of directors
(or comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Company immediately
prior to such event or (B) the persons who were members of the Board immediately
prior to such event do not constitute at least a majority of the board of
directors of the resulting entity immediately after such event; (ii); a
circumstance where any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to vote) of fifty percent (50%) or more of
the combined voting power of the outstanding securities of, (A) if the Company
has not engaged in a merger or consolidation, the Company, or (B) if the Company
has engaged in a merger or consolidation, the resulting entity; or
(iii) circumstances where, as a result of or in connection with, a contested
election of directors, the persons who were members of the Board immediately
before such election shall cease to constitute a majority of the Board. For
purposes of the “Change in Control” definition, (a) “resulting entity” in the
context of an event that is a merger, consolidation or sale of all or
substantially all of the subject assets or equity interests shall mean the
surviving entity (or acquiring entity in the case of an asset or equity interest
sale), unless the surviving entity (or acquiring entity in the case of an asset
sale) is a subsidiary of another entity and the holders of common stock of the
Company receive capital stock of such other entity in such transaction or event,
in which event the resulting entity shall be such other entity, and
(b) subsequent to the consummation of a merger or consolidation that does not
constitute a Change in Control,

 

2

--------------------------------------------------------------------------------


 

the term “Company” shall refer to the resulting entity and the term “Board”
shall refer to the board of directors (or comparable governing body) of the
resulting entity.

 

(g)                                  “CIC Protection Period” shall mean the
period commencing sixty (60) days prior to a Change in Control and ending
(i) for a Level 5 Participant, one (1) year after the date upon which a Change
in Control occurs, and (ii) for all other Participants, two (2) years after the
date upon which a Change in Control occurs.

 

(h)                                 “COBRA” shall mean the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

(i)                                     “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

(j)                                    “Company” shall mean Dynegy Inc., a
Delaware corporation, and any successor thereto.

 

(k)                                 “Compensation” shall mean the sum of the
following:

 

(1)                                 the greater of a Participant’s Base Salary
at the rate in effect (i) sixty (60) days prior to the date of such
Participant’s Involuntary Termination, or (ii) if termination occurs during a
CIC Protection Period, immediately prior to the Change in Control; and

 

(2)                                 the greater of the Participant’s target
annual bonus award under the Annual Bonus Plan for (i) the fiscal year in which
the Participant’s Termination Date occurs, or (ii) if termination occurs during
the CIC Protection Period, the fiscal year in which the Change in Control
occurred.

 

(l)                                     “Compensation Committee” shall mean the
Compensation and Human Resources Committee of the Board unless and until the
Board designates another committee of the Board to serve in such capacity.

 

(m)                             “Contractor’s Employees” shall mean persons
working for a company providing goods or services (including temporary employee
services) to the Employer whom the Employer does not regard to be its common law
employees, as evidenced by the Employer’s failure to withhold taxes from their
compensation, even if the persons are determined to be the Employer’s common law
employees. Contractor’s Employees are not eligible to participate in this Plan.

 

(n)                                 “Disability” shall mean that a Participant
is determined under the long-term disability plan sponsored by the Company that
covers the Participant to have a disability that entitles him to benefits under
that plan.

 

(o)                                 “Effective Date” shall mean October 28,
2015; provided, that if a subsidiary subsequently adopts the Plan, the Effective
Date for such subsidiary and its eligible Employees shall be the date specified
in the document by which the subsidiary adopts the Plan.

 

3

--------------------------------------------------------------------------------


 

(p)                                 “Employee” shall mean any Full-time and
active employee employed by an Employer who is paid through the U.S. payroll
department of an Employer; provided, however, with respect to Change in Control
benefits, Employee shall not mean an individual who is hired by an Employer on
or after the effective date of the particular Change in Control. Temporary or
Part-Time Employees, independent contractors, Contractors’ Employees, and
Project Employees are not “Employees” under the Plan. Employees covered by a
collective bargaining agreement are not “Employees” unless an agreement has been
negotiated with the bargaining representative for coverage under the Plan.

 

(q)                                 “Employer” shall mean the Company and each
of its subsidiaries and affiliates (and any successors) that participate in the
Plan with the consent of the Plan Administrator. Notwithstanding the foregoing,
or anything to the contrary, each of the Board, the Compensation Committee or
the Plan Administrator, in their discretion, may permit certain employing
entities to remain an Employer under the Plan even after such an entity ceases
to be an affiliate of the Company. The companies participating in the Plan are
listed on Attachment A to the Plan.

 

(r)                                    “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended.

 

(s)                                   “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(t)                                    “Full-time” shall mean any Employee who
is employed by the Employer to regularly work thirty (30) or more hours per
week.

 

(u)                                 “Good Reason” shall mean:

 

(1)                                 For a Level 5 Participant, the occurrence
during a CIC Protection Period, without the Participant’s express written
consent, of any one or more of the following:

 

(i)                                     a change in the location of the
Participant’s principal place of employment by fifty (50) miles or more from the
location where he was principally employed; or

 

(ii)                                  a material diminution in the Participant’s
Base Salary

 

(2)                                 For a Participant not described in
Section 2.1(u)(1) above, the occurrence, without the Participant’s express
written consent, of any one (1) or more of the following:

 

(i)                                     a material reduction in the nature or
scope of the Participant’s authorities or duties;

 

(ii)                                  a material diminution in the Participant’s
Base Salary and target opportunity under the Annual Bonus Plan; or

 

4

--------------------------------------------------------------------------------


 

(iii)                               a change in the location of the
Participant’s principal place of employment by fifty (50) miles or more from the
location where he was principally employed.

 

(v)                                 “Involuntary Termination” shall mean any
termination of a Participant’s employment by an Employer which:

 

(1)                                 does not result from a voluntary resignation
by such Participant;

 

(2)                                 does not result from death, Disability or a
termination for Cause; or

 

(3)                                 is a Termination for Good Reason by the
Participant.

 

Notwithstanding the foregoing or anything herein to the contrary, for the sake
of clarity, in no event shall the term “Involuntary Termination” include (i) a
mere transfer of an Employee’s direct employment from one “Employer” to another
“Employer,” even if such Employer subsequently ceases to be an affiliate of the
Company, as long as such new Employer continues to be an “Employer” under and
subject to the Plan, or a transfer from one and no such mere transfer of
employment event shall give rise to any claims for severance benefits under the
Plan, or (ii) termination of employment with an Employer in connection with a
Change in Control if the Participant is offered employment under the same terms
and conditions with the acquiring entity.

 

(w)                               “Month of Base Salary” shall mean a
Participant’s monthly rate of Base Salary, as determined by the Plan
Administrator in its sole discretion.

 

(x)                                 “Notice of Termination for Good Reason”
shall mean a notice from a Participant to the Company, as well as the
Participant’s Employer if such Employer is no longer an affiliate of the
Company, that shall indicate the specific termination provision or provisions of
the Plan relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination for Good Reason. The
failure of a Participant to set forth in the Notice of Termination for Good
Reason any facts or circumstances which contribute to the showing of Good Reason
shall not waive any right hereunder or preclude asserting such fact or
circumstance in enforcing his rights hereunder. The Notice of Termination for
Good Reason shall provide for a date of termination not less than thirty (30)
nor more than sixty (60) days after the date such Notice of Termination for Good
Reason is delivered to and acknowledged by the General Counsel of the Company
and an officer of the Participant’s Employer if such Employer is no longer an
affiliate of the Company.

 

(y)                                 “Participant” shall mean each Employee who
meets the eligibility requirements set forth under Article III of this Plan,
other than an Employee who is a participant in any other severance benefit plan
or arrangement maintained by the Company or any of its affiliates.  For purposes
of this Plan, each Participant shall be designated as part of an one of the
following groups based upon his position as follows:

 

5

--------------------------------------------------------------------------------


 

Title

 

Group Designation

Chief Executive Officer

 

Level One Participant

Executive Vice Presidents

 

Level Two Participant

Other Vice Presidents

 

Level Three Participant

Managing Directors

 

Level Four Participant

Other Employees

 

Level Five Participant

 

(z)                                  “Part-Time Employees” shall mean the
employees of the Company or an Employer who are employed to regularly work less
than 30 hours per week.  Part-Time Employees are not eligible to participate in
this Plan.

 

(aa)                          “Participation Agreement” shall mean an agreement
between the Company and a Participant that may be executed to outline certain
terms applicable to the Participant’s eligibility and participation in the Plan.

 

(bb)                          “Plan” shall mean the Dynegy Inc. Severance Plan,
as amended from time to time.

 

(cc)                            “Plan Administrator” shall mean the Dynegy Inc.
Benefit Plans Committee or such other person or persons appointed by the
Compensation and Human Resources Committee (or their delegates) to oversee the
operation of the Plan; provided, however, that with respect to all periods
occurring from and after the date upon which a Change in Control occurs, the
Plan Administrator shall be the independent third party, as provided in
Section 9.3.

 

(dd)                          “Plan Year” shall mean the twelve (12) month
period beginning each January 1st and ending December 31st.

 

(ee)                            “Project Employees” shall mean persons employed
to work on discrete projects or creative matters, whether as a W-2 employee or
as an independent contractor. Project Employees are not eligible to participate
in this Plan, except to the extent the Company, by written notice, elects to
extend Plan participation to the individual.

 

(ff)                              “Pro-Rata Bonus Payment” shall mean the sum of
(i) the bonus payment payable to a Participant under the Annual Bonus Plan for
the fiscal year of the Company during which his termination occurs, determined
based on the actual performance of the Company without application of any
modifiers for individual performance, multiplied by (ii) a fraction, the
numerator of which is the number of days during the period beginning on the
first day of such fiscal year and ending on the date of such termination, and
the denominator of which is three hundred sixty-five (365).

 

(gg)                            “Release” shall mean a separation and general
release agreement in the form provided by the Plan Administrator in its sole
discretion and shall acknowledge a Participant’s agreement to the terms and
conditions of this Plan, the receipt of the severance payment and other benefits
and releasing the Company, the Employers, and other persons and entities
designated by the Company or the Employers from any liability arising from his
employment or termination.

 

6

--------------------------------------------------------------------------------


 

(hh)                          “Severance Period” shall mean the number of months
for which a Participant receives severance pay under the Plan, as determined
under Section 4.1(b)(1).

 

(ii)                                  “Successor Company” shall mean any entity
that assumes operations or functions formerly carried out by the Company (such
as the buyer of a facility, asset or division or any entity to which a Company
operation or function has been outsourced); any affiliate of the Company; or any
entity making the job offer at the request of the Company (such as a joint
venture of which the Company or an affiliate is a member).

 

(jj)                                “Termination Date” shall mean a
Participant’s last day of active service for the Employer, as designated by the
Employer.

 

(kk)                          “Termination for Good Reason” shall mean a
resignation of employment by the Participant by a written Notice of Termination
for Good Reason given to the Vice President of Human Resources of the Company,
as well as an officer of the Participant’s Employer if such Employer is no
longer an affiliate of the Company, within ninety (90) days after the occurrence
of the Good Reason event, unless such circumstances are substantially corrected
prior to the date of termination specified in the Notice of Termination for Good
Reason.

 

(ll)                                  “Vice President of Human Resources” shall
mean the individual who, at the time in question, holds a title of Vice
President or above and/or is the highest ranking officer in the Human Resources
Department of the Company.

 

(mm)                  “Week of Pay” shall mean a Level 5 Participant’s weekly
rate of Base Pay.  However, the fact that amounts are withheld from a Level 5
Participant’s pay for taxes, employee benefits, or other reasons will be
disregarded in calculating such Participant’s Week of Pay amount. If a Level 5
Participant is paid by the hour, the Participant’s weekly rate of Base Pay is
the Participant’s regular hourly rate multiplied by the Participant’s scheduled
hours per week (e.g., thirty (30) hours per week for Full-time Employees). A
Level 5 Participant’s base weekly rate of pay shall be determined by the Plan
Administrator in its sole discretion.

 

(nn)                          “Year of Service” shall mean each complete year
(three hundred sixty-five (365) days) of service, whether or not such years are
completed consecutively, as an Employee with the Employer, a company affiliated
with the Employer, or a predecessor company of the Employer for which a
Participant is given credit by the Plan Administrator. For the sake of clarity,
if a Participant has been rehired by the Employer, his Years of Service prior to
his employment termination shall be counted in determining the amount of the
severance payment for which he is eligible after being rehired. The Plan
Administrator shall determine a Participant’s full and partial Years of Service,
in its sole discretion.

 

7

--------------------------------------------------------------------------------


 

III.                              ELIGIBILITY

 

3.1                               Non-Change in Control Benefits.

 

(a)                                 Eligibility for benefits.  Prior to a Change
in Control, a Participant shall be eligible to participate in the Plan if his
employment is terminated by an Employer for one of the following reasons
(determined by the Plan Administrator in its sole discretion):

 

(1)                                 Reduction in force;

 

(2)                                 Position elimination;

 

(3)                                 Office closing; or

 

(4)                                 In the case of a Participant, other than a
Level 5 Participant, an Involuntary Termination.

 

If a Participant is given advance notice of termination, such individual must
remain in employment until the Company’s designated Termination Date in order to
receive severance pay. The Company has the right to cancel or reschedule a
Participant’s previously scheduled termination before the Termination Date. Such
individual will not be eligible for severance benefits under this Plan if a
previously scheduled termination is canceled.

 

Severance pay may be paid if a Participant leaves prior to the designated
Termination Date if such leaving will not have an adverse effect on the
activities of such individual’s department and is approved in writing by the
Vice President of Human Resources.

 

(b)                                 Ineligibility for Participation.  A
Participant is ineligible to participate in the Plan in the event his employment
with an Employer terminates for a reason other than those enumerated in
Section 3.1(a) above, including, but not limited to, the following:

 

(1)                                 termination by an Employer for any reason
not listed in Section 3.1(a) above including, but not limited to, Cause. The
Plan Administrator, in its sole discretion, shall determine whether a
termination makes a Participant ineligible for benefits provided by this Plan;

 

(2)                                 voluntary resignation for any reason, except
for a Termination for Good Reason;

 

(3)                                 involuntary resignation for any reason,
except those reasons listed in Section 3.1(a), above;

 

(4)                                 Employee status is canceled due to a failure
to report for work, failure to report from leave within applicable Company
policy or legal time frames, or other similar event;

 

(5)                                 death;

 

(6)                                 the Participant has an employment contract
that contains severance provisions;

 

8

--------------------------------------------------------------------------------


 

(7)                                 the Participant is receiving long-term
disability benefits at the time he is notified that his employment is being
terminated even if his termination is caused by an event listed in
Section 3.1(a). However, if a Participant’s disability benefits cease within two
(2) years after his position is eliminated because he is no longer disabled and
he seeks to be reinstated within such two (2) year period but cannot be rehired
due to the elimination of his position and the absence of a comparable position,
the Plan Administrator or its designee may, but need not, make the Participant
eligible for severance pay by causing the notice, required by the provisions of
the Plan, to be given to him within such two (2) year period and any such
payment will be made in accordance with the terms and conditions hereof by
March 15 of the calendar year following the year in which he receives such
notice;

 

(8)                                 return from a leave of absence which extends
beyond the policy reinstatement period, if applicable, and no position is
available; or

 

(9)                                 for a Level 5 Participant only, any merger,
acquisition, sale, transfer, outsourcing, reorganization or restructuring of all
or part of the Employer or any affiliate or division thereof where either
(i) the Participant is offered another position within the Company that provides
him a base salary at least equal to or greater than his base salary on the
Termination Date (whether or not in accepting such position the Participant
would be required to transfer to a different work location, but only so long as
he has been offered the Company’s standard relocation package in connection with
such transfer; or (ii) the Participant is offered any position with a Successor
Company, including an outside contractor, whether affiliated or unaffiliated
with the Company and whether or not the Successor Company adopts the Plan, and
the offer provides him a base salary at least equal to or greater than his base
salary on the Termination Date.

 

These exceptions from eligibility apply even if a Participant’s termination
otherwise qualifies under Section 3.1(a) above.

 

(c)                                  A Participant will not be entitled to
benefits under this Plan unless he satisfies all transition assistance requests
of the Company to the Company’s satisfaction, such as aiding in the location of
files, preparing accounting records, returning all Company property in the
Participant’s possession, or repaying any amounts he owes the Company.

 

(d)                                 If a Participant’s employment is terminated
as a result of an event listed in Section 3.1(a) above, he will receive written
notice of his employment termination from the Vice President of Human
Resources.  A Participant who does not receive a notice and believes he is
eligible for benefits under the Plan may file a written claim for benefits
pursuant to Article X below.

 

3.2                               Change in Control Benefits.  If a
Participant’s employment with the Employer or a successor thereto is terminated
as a result of an Involuntary Termination occurring during the applicable CIC
Protection Period with respect to a Change in Control, such Participant shall be

 

9

--------------------------------------------------------------------------------


 

entitled to receive the severance benefits (subject to any deductions and other
conditions otherwise described herein) set forth in Article IV.

 

IV.                               SEVERANCE BENEFITS

 

Upon a qualifying termination of employment described in Article III above, a
Participant shall be entitled to the following severance pay and benefits,
subject to the terms and conditions expressed herein.

 

4.1                               Severance Pay.  All severance payments under
this Section 4.1 shall be paid in a single lump sum payment, in cash, at the
time provided in Section 5.2 below, and shall be determined based on a
Participant’s position and service credit at the time of his termination of
employment.

 

(a)                                 Non-Change in Control Termination Benefits. 
A Participant whose employment is terminated outside of his CIC Protection
Period shall receive the following severance benefits:

 

(1)                                 Cash Severance.  The Participant shall
receive a lump sum cash payment as designated in the following table:

 

Title

 

Severance Amount

Level One Participant

 

200% of Compensation

Level Two Participant

 

200% of Compensation

Level Three Participant

 

100% of Compensation

Level Four Participant

 

One (1) Month of Base Pay for each full, completed Year of Service with the
Employer and a pro-rated amount for any fraction thereof, with a minimum payment
of Six (6) Months of Base Pay and a maximum payment of Twelve (12) Months of
Base Pay

Level Five Participant

 

Two (2) Weeks of Pay for each full, completed Year of Service with the Employer
and a pro-rated amount for any fraction thereof, with a minimum of payment of
twelve (12) Weeks of Pay and maximum payment of fifty-two (52) Weeks of Pay

 

(2)                                 Bonus Following Severance.  A Participant
shall be eligible to receive a Pro-Rata Bonus Payment, which shall be paid at
the same time as bonus payments are paid under the terms of the Annual Bonus
Plan, if he satisfies the following requirement: (i) for a Level One
Participant, Level Two Participant or Level Three Participant, his Termination
Date occurs on or after July 1st, and (ii) for a Level Four Participant or a
Level Five Participant, his Termination Date occurs on or after October 1st. In
addition, a Participant shall be eligible to receive any bonus payment payable
to the Participant under the Annual Bonus Plan for the prior fiscal year of the
Company which that has not been paid as of the Participant’s Termination Date.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Change in Control Termination Benefits.  A
Participant whose employment is terminated during his CIC Protection Period
shall receive the following severance benefits:

 

(1)                                 Cash Severance.  The Participant shall
receive a lump sum cash payment as designated in the following table:

 

Title

 

Severance Amount

Level One Participant

 

299% of Compensation

Level Two Participant

 

250% of Compensation

Level Three Participant

 

150% of Compensation

Level Four Participant

 

100% of Compensation

Level Five Participant

 

Two (2) Weeks of Pay for each full, completed Year of Service with the Employer
and a pro-rated amount for any fraction thereof, with a minimum of payment of
twenty-four (24) Weeks of Pay and maximum payment of fifty-two (52) Weeks of Pay

 

(2)                                 Bonus Following Severance.  A Participant
shall be eligible to receive a Pro-Rata Bonus Payment, which shall be paid at
the same time as bonus payments are paid under the terms of the Annual Bonus
Plan.  In addition, a Participant shall be eligible to receive any bonus payment
payable to the Participant under the Annual Bonus Plan for the prior fiscal year
of the Company which that has not been paid as of the Participant’s Termination
Date.

 

4.2                               Continuation Coverage.  The Company shall
permit each Participant, at his election, to continue to participate following
his termination of employment in the Company group health care plan that
provides medical and dental coverage to a Participant on his Termination Date;
provided, however, that (i) the Participant must continue to pay the premiums
for such coverage based on the premiums paid by active employees of the Company
for similar coverage (except, that the cost to a Level One Participant, Level
Two Participant, Level Three Participant or a Level Four Participant whose
termination occurs during a CIC Protection Period shall be no greater than the
lesser of (A) the cost of the coverage paid by the Participant immediately prior
to the Involuntary Termination or (B) the cost of the coverage paid by the
Participant immediately prior to the Change in Control); (ii) the availability
and terms of such coverage, and the required premium payments, shall adjust as
such availability, terms and premiums are adjusted for active employees; and
(iii) such coverage shall immediately end upon the Participant obtaining new
employment and becoming eligible to obtain similar coverage (and the Participant
is obligated hereunder to promptly report such eligibility to the Company). The
Participant’s election of this extended coverage shall not adversely affect in
any way his right to health care continuation coverage as required under Part 6
of Title I of ERISA, except that the period of such health care continuation
coverage under the Company’s group health care plan shall be reduced by the
period of his extended coverage as provided under the terms of this subsection.
Subject to the terms of this Section 4.2, such coverage shall apply for
following period based on the Executive’s Participant group on his Termination
Date:

 

11

--------------------------------------------------------------------------------


 

Participant Group

 

Duration if Termination
Date is Outside of CIC
Protection Period

 

Duration if Termination Date is
During a CIC Protection Period

Level One Participant

 

Twenty-four (24) months

 

Thirty-six (36) months

Level Two Participant

 

Twenty-four (24) months

 

Thirty (30) months

Level Three Participant

 

Twelve (12) months

 

Eighteen (18) months

Level Four Participant

 

Six (6) months or, if greater, the number of months for which Cash Severance is
paid

 

Twelve (12) months

Level Five Participant

 

Three (3) months

 

Six (6) months

 

To the extent the provisions of this Section 4.2 allow a Participant to continue
his participation in the Company’s group health care plan beyond his COBRA
continuation coverage period, the Participant will be required to pay the then
current COBRA premium for his elected coverage and will receive a reimbursement
payment from the Company, which shall be included in his taxable income, equal
to the difference between the required COBRA premium paid by the Participant and
the then current premium that would be paid by an active employee for the
Participant’s elected coverage, for each month of such participation following
the expiration of such COBRA continuation coverage period.  Any amount paid to a
Participant for reimbursement of any portion of group health care plan premiums,
as provided in this paragraph, will be paid to the Participant not later than
the last day of the calendar year following the year in which the Participant
incurs such expense.  Moreover, in the case of a termination during a CIC
Protection Period, (I) such continuation coverage right shall extend to the
Participant’s dependents (including the Participant’s spouse); (II) the
Participant may also elect to continue life insurance benefits; and (III) the
benefits and terms of coverage shall be no less favorable than that provided to
the Participants and his covered dependents immediately prior to the Change in
Control.

 

4.3                               Outplacement Services. The Company shall also
provide the Participant with outplacement assistance benefits in addition to the
benefits described in the preceding subsections. Outplacement assistance
benefits shall be in such amount and in such form as is determined by the Plan
Administrator in its sole discretion, but in no event will such benefits be
provided beyond the end of the second calendar year following the calendar year
in which the Participant’s employment was terminated. The Plan Administrator’s
determinations pursuant to this subsection shall be made on a case-by-case basis
with respect to any individual Participant or group of Participants, and the
Plan Administrator shall consider such factors as it deems relevant.
Outplacement assistance benefits hereunder may vary among individual
Participants. The value of such outplacement assistance benefits will not be
paid to any Participant in a lump sum, but the payments necessary to provide
such benefits will be made directly to an outplacement assistance provider. The
Company may, in its sole discretion, provide outplacement assistance benefits to
the Participant prior to his execution of the Release or the expiration of any
revocation period described in the Release. If the Participant is provided such
outplacement assistance benefits prior to execution of the Release or the
expiration of any revocation period described in the Release, then, after
execution of the Release and the expiration of any revocation period, the
Participant will not be entitled to outplacement assistance benefits in excess
of those that the Plan Administrator had already determined would

 

12

--------------------------------------------------------------------------------


 

be provided to him. Failure to execute the Release within the specified time
period or the revocation of the Release will result in cessation of any
outplacement assistance benefits.

 

With respect to Level One Participants, Level Two Participants, Level Three
Participants and Level Four Participants, the following additional terms apply:
(i) the outplacement services shall be provided during the Participant’s
Severance Period, provided such period does not exceed the end of the second
calendar year following the calendar year in which the Participant’s employment
was terminated; (ii) the outplacement assistance provider shall be mutually
agreed upon by the Participant and the Plan Administrator; and (iii) in the case
of a Change in Control-related termination, such outplacement services and
benefits shall be at least equivalent to those that would have been provided to
the Participant under the programs maintained by the Employer immediately prior
to the Change in Control had such Participant’s employment been Involuntarily
Terminated immediately prior to the Change in Control.

 

4.4                               Effect of Plan on Other Company Benefits. A
Participant eligible for benefits under the Plan may be eligible to continue
participation in certain other Company benefits and/or benefit plans. However,
continuation in various Company plans is subject to the terms and conditions of
the applicable plan, documents or insurance contracts in effect on the date of
the Participant’s termination. A Participant’s rights under the other plans,
documents or insurance contracts are not affected by his decision to participate
or to not participate in this Plan.  However, no severance benefits will be
payable, except as set forth by this Plan. The severance benefits provided under
the Plan shall be in lieu of the severance benefits, if any, that would
otherwise be provided under any other Company severance plan or agreement upon
such termination.

 

V.                                    RELEASE OF CLAIMS; TIME AND FORM OF
PAYMENTS.

 

5.1                               Release Requirement.  In order to receive
severance benefits under the Plan, the Participant must execute a Release. The
Release shall be furnished to the Participant as soon as practical after the
date on which the Company or the Participant receives the notice of termination,
but in no event later than the latest date that will insure that the applicable
revocation period for the Release will expire not later than March 1 of the year
following the year in which the Participant’s employment is terminated.  If a
Participant fails to return the Release, fails to return it timely (based on the
required timeframe specified by the Company), or revokes his execution of the
Release, such Participant forfeits his eligibility for and all rights to Plan
benefits.

 

5.2                               Time and Form of Payment.  The Cash Severance
payment provided in Section 4.1 will be paid to the Participant in one lump sum
within fourteen (14) days after the Participant executes the Release and the
expiration of any revocation period described in the Release in accordance with
the terms and conditions of the Plan but no later than March 15th of the
calendar year following the year of the Participant’s termination. The Pro-Rata
Bonus payment, if any, provided in Section 4.1 will be paid to the Participant
in one lump sum during the calendar year immediately following the calendar year
in which the Participant’s Termination Date occurs, provided such payment shall
be made not later than the date the bonus is paid to other participants in the
Annual Bonus Plan and the Release has been properly executed as described in the
prior sentence.  The benefits payable under this Plan shall be inclusive of and

 

13

--------------------------------------------------------------------------------


 

offset by any other severance or termination payment made by the Company,
including payments provided by Section 5.4 below.  Notwithstanding the
preceding, if a Participant is required to execute a release to receive any
payments from the Company that constitute nonqualified deferred compensation
under Code Section 409A, payment of such amounts shall not be made or commence
until the sixtieth (60th) day following the Participant’s Termination of
Employment.  Any payments that are suspended during the sixty (60) day period
shall be paid on the date the first regular payroll is made immediately
following the end of such period.

 

5.3                               Amounts Owing to Employer.  The amount of
severance pay received under the Plan shall be reduced by any amounts the
Participant owes to the Employer at the time the severance pay is paid;
provided, however, to the extent the amount of severance pay is not exempt from
Code Section 409A, then amounts may only be offset for such nonexempt severance
pay where the amount does not exceed $5,000 in any Plan Year, the debt is
incurred in the ordinary course of the Participant’s employment relationship,
and the reduction is made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant. The
determination of what amounts are owed by the Participant will be made in the
sole discretion of the Plan Administrator. Any such offset to the severance
amount for which the Participant is eligible will be made in conformance with
applicable state law that is not otherwise preempted by ERISA.

 

5.4                               Integration With Plant Closing Law and/or the
WARN Act.  To the extent that any federal, state or local law, including,
without limitation, so-called “plant closing” laws, requires the Company to give
advance notice or make payment of any kind to a Participant because of that
Participant’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, Change in Control, or any other similar
event or reason, the benefits provided under this Plan shall either be reduced
or eliminated. The benefits provided under this Plan are intended to satisfy any
and all statutory obligations that may arise out of any Participant’s
involuntary termination for the foregoing reasons, and the Plan Administrator
shall so construe and implement the terms of the Plan it its sole discretion.
Included in the scope of the foregoing, if a Participant receives notice from
the Company pursuant to the Workers Adjustment and Retraining Notification
(WARN) Act, and remains employed during the WARN notice period, then the
severance pay and benefits for which the Participant is eligible under this Plan
will be reduced by the pay and benefits received by the Participant during the
WARN notice period.

 

5.5                               Rehired Employees.

 

(a)                                 Once a Participant receives severance pay
under this Plan, he has no right to be re-employed by the Company. If a
Participant is rehired by the Company after he receives payment of his severance
pay, he will be entitled to keep that portion of his severance pay equal to his
regular, normal base weekly rate of pay prior to his employment termination
multiplied times the number of weeks and/or fraction of weeks between his
Termination Date and the rehire date. Any remainder must be either returned to
the Company upon the Participant’s rehire or it will be deducted from his pay.

 

(b)                                 If a Participant is rehired within the same
calendar year in which his employment was terminated because of a reduction in
force and he received payment for

 

14

--------------------------------------------------------------------------------


 

vacation earned but not taken, he may either retain the payment and forfeit the
vacation time for which he was eligible prior to his employment termination, or
he may return to the Company the amount he received and reinstate vacation time
for which he was eligible prior to termination.

 

(c)                                  If a Participant’s employment ends because
of a reduction in force and he is rehired by the Company within twelve (12)
months of his Termination Date, the Participant’s Years of Service with the
Company prior to such termination will be counted in determining his vacation
benefits eligibility in future years. Applicable vacation time on rehire will be
determined in accordance with the Company’s vacation policy.

 

(d)                                 If a Participant is rehired, his Years of
Service prior to his employment termination will be counted in determining the
amount of benefits under the Plan for which such Participant is eligible after
being rehired.

 

5.6                               Mailing Address.  The Participant is
responsible for informing the Plan Administrator of any change in the
Participant’s mailing address by written letter delivered to the Vice President
of Human Resources until the Participant’s severance benefits have been paid in
full.

 

5.7                               Death Before Payment.  In the event that a
Participant dies after the termination of his employment and before having
received the full amount of the severance benefits for which he was qualified,
benefits provided by this Plan will be paid to the legal representative of the
Participant’s estate unless the Participant notifies the Plan Administrator in
writing that he specifically designates a different Beneficiary. Benefits will
be paid as soon as practicable after receipt of notice of proof of such death;
provided, however, that if the Participant had not signed the Release prior to
his death, then a condition to the receipt of benefits will be the execution of
the Release by the executor or other authorized representative of the
Participant’s estate.

 

5.8                               Termination Status.  For purposes of severance
benefits under the Plan that are exempt from the provisions of Code
Section 409A, a Participant shall terminate employment on the date he ceases to
be categorized as an employee on the payroll system of the Company. For purposes
of severance benefits under the Plan that are not exempt from the provisions of
Code Section 409A, a Participant shall terminate employment on the date he
ceases to perform services for the Company, or such services decrease to a level
that is fifty percent (50%) or less of the average level of services performed
by the Participant over the immediately preceding thirty-six (36) month period.
The last day of a Participant’s active employment with the Company shall he
considered such Participant’s termination date for purposes of the Company’s
employee benefit plans, unless provided otherwise pursuant to such plan. For
purposes of a Participant’s eligibility for continued health benefits under
COBRA, the COBRA eligibility period shall run from the Participant’s termination
date.

 

VI.                               TAXES

 

6.1                               Withholding.  All severance pay benefits will
be subject to withholding for applicable employment and income taxes.

 

15

--------------------------------------------------------------------------------


 

6.2                               Golden Parachute Taxes.  Notwithstanding any
provision in the Plan to the contrary, if a Participant is entitled to severance
benefits under this Plan and other payments and/or benefits in connection with a
change of ownership or effective control of the Company covered by Code
Section 280G (collectively, the “Company Payments”), and if such Company
Payments would otherwise equal or exceed 300% of the Participant’s base amount
as defined in Code Section 280G(b)(3) (the “Threshold Amount”), then the amount
of the severance benefits under this Plan to such Participant will be reduced to
an amount that is less than such Threshold Amount, but only if and to the extent
such reduction will also result in, after taking into account all taxes,
including any income taxes (together with any interest or penalties thereon, the
“Additional Income Tax”) and any excise tax pursuant to Code Section 4999, a
greater after-tax benefit to the Participant than the after-tax benefit to the
Participant of the Company Payments computed without regard to any such
reduction. If the severance benefits under this Plan must be reduced, the order
of reduction shall be in accordance with Code Section 409A and unless otherwise
required to satisfy Code Section 409A, (i) the order of reduction shall be as
follows: (A) first, the severance pay under Sections 4.1; (B) second, the
outplacement and other services under Section 4.3; (C) third, the continued life
insurance coverage under Section 4.2; (D) fourth, the continued disability
insurance coverage under Section 4.2; (E) fifth, the continued dental insurance
coverage under Section 4.2; and (F) sixth, the continued medical and dental
coverage under Section 4.2; and (ii) subject to the order of reductions
specified in subparagraph (i), the payments that would otherwise be made latest
in time shall be reduced first and payments that would be otherwise be made at
the same time shall be reduced pro rata.  All determinations under this
subsection shall be made by an independent certified public accounting firm (the
“Accounting Firm”). The Accounting Firm shall be designated by the Plan
Administrator no later than the tenth business day following the public
announcement by the Company of an event which, if consummated, would constitute
a Change in Control. If the Accounting Firm has not been designated by such
date, the Accounting Firm shall be the independent certified public accounting
firm serving as the Company’s auditor immediately prior to the Change in
Control; provided, that if the Accounting Firm has not been designated by such
date and the firm serving as the Company’s auditor declines to serve as the
Accounting Firm, the Accounting Firm shall be designated by the majority vote of
the Level One Participants and Level Two Participants. The Company shall be
responsible for all fees and expenses of the Accounting Firm. In making the
determination of any excise tax pursuant to Code Section 4999, the Accounting
Firm shall take into account the value of any covenant by the Participant to
refrain from performing services, such as under a covenant not to compete.

 

VII.                          RESTRICTIVE COVENANTS

 

7.1                               Definition.  For purposes of this Article VII,
the term “Company” shall refer to the Company, each Employer and their
subsidiaries.

 

7.2                               Non-competition.  By accepting benefits under
the Plan, each Level One and Two Participant who is not otherwise already
subject to a non-competition agreement agrees that for the (i) two (2)-year
period following the involuntary termination (as applicable, the “Restricted
Period”), such Participant shall not, within any geographic area covered by any
Independent System Operator (ISO) or Regional Transmission Organization (RTO) in
which the Company or any of its subsidiaries or affiliates is engaged in
business or marketing activities (“Restricted Areas”), directly or indirectly,
own, manage, operate, control, or provide executive or

 

16

--------------------------------------------------------------------------------


 

management level consulting, employment or management services (“Restricted
Services”) to any (A) Independent Power Producer (IPP), (B) “hybrid” unregulated
electricity provider that operates merchant energy assets that are competitive
with the assets owned by the Company or any of its affiliates, or (C) any retail
energy provider (“Restricted Service Recipients”); provided, however, that if
the Level One or Two Participant provides written notice to the Company
identifying a prospective service recipient and describing the prospective
employment, consulting, management or other services to be provided, and the
geographic area included within the Level One or Two Participant’s proposed
services, the Company shall inform the Level One or Two Participant as soon as
reasonably practicable that the Company intends to enforce the provisions of
this Section, otherwise the provisions of this Section shall be deemed waived by
the Company, which waiver shall not be unreasonably withheld.  The scope of the
Restricted Areas and Restricted Service Recipients shall be determined as
defined above according to the current business of the Company or its affiliates
during the last year of the Level One or Two Participant’s employment.

 

7.3                               Non-Disclosure.  Participants have access to
certain information concerning the Company that is confidential and proprietary
and constitutes valuable and unique property of the Company. By accepting
severance benefits under the Plan, the Participant agrees that he will not, at
any time after his employment terminates, disclose to others, use, copy, or
permit to be copied, except pursuant to his duties on behalf of the Company or
its successors, assigns, or nominees, any “Confidential Information” (defined
below) of the Company (whether or not developed by the Participant) without the
prior written consent of the General Counsel of the Company.

 

By accepting severance benefits under the Plan, the Participant understands and
agrees that all “Records” (defined below) also constitute Confidential
Information of the Company and that the Participant’s obligations continue at
all times after his employment. These records do not become any less
confidential or proprietary to the Company because the Participant may commit
some of it to memory or because the Participant may otherwise maintain it
outside of the Company’s offices.

 

By accepting severance benefits under the Plan, the Participant agrees that he
will never take any Company property for the Participant’s own use or benefit.
On or before the Participant’s Termination Date, the Participant will deliver to
the Company, as determined appropriate by the Company, all correspondence,
memoranda, notes, Records, client lists, computer systems, programs, or other
documents and all copies thereof made, composed or received by the Participant,
solely or jointly with others, and which are in the Participant’s possession,
custody, or control at such date and which are related in any manner to the
past, present, or anticipated business of the Company.

 

“Confidential Information” includes but is not limited to, any formula, pattern,
compilation, program, device, method, technique, or process, that: (i) derives
independent economic value, actual or potential, from not being generally known
in the public or to other persons who can obtain economic value from its
disclosure or use, and (ii) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy. “Confidential Information” also
includes any information or knowledge pertaining to the operation of the
Company’s business that is not generally available to the public and maintained
as confidential by the Company, including but not limited to the Company’s trade
secrets; Records; plans;

 

17

--------------------------------------------------------------------------------


 

strategies; potential acquisitions; costs; prices; systems for buying, selling
and/or trading natural gas, natural gas liquids, crude oil, coal, or electricity
(or other similar commodities) or other power generation products; client lists;
pricing policies; financial information; the names of and pertinent information
regarding suppliers; computer programs; policy or procedure manuals; training
and recruiting procedures; accounting procedures; the status and content of the
Company’s contracts with its suppliers or clients; and servicing methods and
techniques at any time used, developed, or investigated by the Company before or
during the Participant’s tenure of employment. By accepting severance benefits
under the Plan, the Participant further agrees to maintain in confidence any
confidential information of third parties received as a result of the
Participant’s employment and duties with the Company.

 

“Records” include, but are not limited to, original, duplicated, computerized,
memorized, handwritten or any other form of information, whether contained in
materials provided to the Participant by the Company, or by any institution
acquired by the Company, or compiled by the Participant in any form or manner
including information in documents or electronic devices, such as software, flow
charts, graphs, spreadsheets, resource materials, video tapes, calendars, day
timers, planners, rolodexes, or telephone directories maintained in personal
computers, laptop computers, personal digital assistants or any other device.

 

These are examples of the types of information the Company considers
Confidential Information. All of this information is important because, among
other things, it is unknown to the Company’s competitors, thus they are unable
to use it to compete with the Company. Accordingly, this information creates a
competitive advantage for the Company and is economically valuable. Recognizing
the irreparable nature of the injury that could be done by a Participant’s
breach of the requirements and agreements contained herein and that money
damages would be inadequate compensation to the Company, the Participant agrees
that any breach of the non-disclosure requirements and agreements contained
herein by the Participant should be the proper subject for immediate injunctive
relief, specific performance and other equitable relief to the Company. Nothing
herein shall be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach,
including the recovery of damages from the Participant. The Participant further
agrees to communicate the contents of this section to any prospective employer
or associate.

 

The foregoing notwithstanding, neither this Plan nor any other Company agreement
or policy shall prohibit a Participant from making a good faith report or
related disclosures to any governmental agency or entity regarding potential
violations of applicable federal, state or local law or to take other actions
protected as whistleblower activity under applicable law.  A Participant is not
required to notify the Company of these reports or disclosures.

 

7.4                               Non-Disparagement.  Neither any Participant
nor the Company shall make or authorize any public statement, oral or written,
disparaging the other in their respective business interests and affairs.
Notwithstanding the foregoing, neither party shall be (i) required to make any
statement which it or he believes to be false or inaccurate, or (ii) restricted
in connection with any litigation, arbitration or similar proceeding or with
respect to a response to any subpoena or other legal process.

 

18

--------------------------------------------------------------------------------


 

7.5                               Non-Solicitation.  By accepting severance
benefits under the Plan, each Participant agrees that for a period of
twenty-four (24) months after his Involuntary Termination, the Participant shall
not solicit, raid, entice, encourage or induce any person who at the time of
such Involuntary Termination was an employee of the Company, to become employed
by any person, firm or corporation, and the Participant shall not approach any
such employee for such purpose or authorize or knowingly approve the taking of
such actions by any other person, firm or corporation or assist any such person,
firm or corporation in taking such action.

 

7.6                               Damages.  By accepting severance benefits
under the Plan, the Participant agrees that the foregoing restrictions contain
reasonable limitations as to the time and scope of activity to be restrained and
that these restrictions do not impose any greater restraint than is necessary to
protect the goodwill and other legitimate business interests of the Company,
including but not limited to, the protection of Confidential Information. The
Participant also agrees that the general public shall not be harmed by
enforcement of this Section.  Recognizing the irreparable nature of the injury
that could be caused by the Participant’s breach of the requirements and
agreements contained in this Section and that money damages would be inadequate
compensation to the Company, the Participant agrees that any breach of the
requirements and agreements contained in this Section by the Participant should
be the proper subject for immediate injunctive relief, specific performance and
other equitable relief to the Company. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Participant. Each Participant further agrees to communicate the
contents of this Section to any prospective employer or associate.

 

VIII.                     CODE SECTION 409A.

 

8.1                               Each of the payments of severance, continued
medical and outplacement benefits stated above are designated as separate
payments for purposes of the short-term deferral rules under Treasury Regulation
Section 1.409A-1(b)(4)(i)(F), the exemption for involuntary terminations under
separation pay plans under Treasury Regulation Section 1.409A-1(b)(9)(iii), the
exemption for medical expense reimbursements under Treasury Regulation
Section 1.409A-1(b)(9)(v)(B) and the exemption for in-kind benefits under
Treasury Regulation Section 1.409A-1(b)(9)(v)(C). As a result, (i) payments that
are made on or before March 15th of the calendar year following the applicable
year of termination, and (ii) any additional payments that are made on or before
the last day of the second (2nd) calendar year following the year of the
Participant’s termination and do not exceed the lesser of two (2) times the
Participant’s base salary in the year prior to his termination or two (2) times
the limit under Code Section 401(a)(17) then in effect, are exempt from the
requirements of Code Section 409A.

 

8.2                               Notwithstanding any provision in the Plan to
the contrary, severance benefits, in excess of those described in the preceding
subsection or that are otherwise subject to the six (6) month payment delay
requirements of Code Section 409A, to a Participant who is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i), shall
not commence until at least six (6) months after the date such Participant
terminates employment. Whether a Participant is a “specified employee” shall be
determined annually by the Plan Administrator, as of December 31st of each Plan
Year. Any Participant so identified shall be a “specified employee” for the
entire twelve (12) month period beginning on the following April 1st. To the

 

19

--------------------------------------------------------------------------------


 

extent the payments to be made during the first six (6) month period following a
“specified employee’s” termination of employment exceed such exempt amounts
described in the preceding subsection or are otherwise subject to the six
(6) month payment delay requirements of Code Section 409A, those payments shall
be withheld and the amount of the payments withheld will be paid in a lump sum,
without interest, during the seventh (7th) month after termination.

 

8.3                               Compliance with Code Section 409A. 
Notwithstanding anything in the Plan to the contrary, if any Plan provision or
benefits under the Plan would result in the imposition of an additional tax
under Code Section 409A and related Treasury Department regulations and
pronouncements (“Section 409A”), that Plan provision or benefit will be reformed
(without the consent of Participants) to avoid imposition of the applicable tax
and no action to comply with Section 409A shall be deemed to adversely affect
the eligible Participant’s right to benefits.

 

IX.                              PLAN ADMINISTRATION

 

9.1                               General.  The administration and operation of
the Plan is directed by the Plan Administrator.

 

9.2                               Powers of the Plan Administrator.  The Plan
Administrator will have full power to administer the Plan in all of its details,
subject, however, to the requirements of ERISA. The Plan Administrator’s power
and authority will include, but will not be limited to, the sole discretion to:

 

(a)                                 make and enforce such rules and regulations
as it deems necessary or proper for the efficient administration of the Plan or
as are required to comply with applicable law;

 

(b)                                 interpret the Plan and authorize the payment
of any benefits under it, its interpretation thereof to be final and conclusive
regarding any Employee, former Employee, Participant, former Participant and/or
Beneficiary;

 

(c)                                  decide all questions concerning the Plan
and the eligibility of any individual to participate in the Plan;

 

(d)                                 compute the amount of benefits which will be
payable to any Participant, former Participant or Beneficiary in accordance with
the provisions of the Plan, and to determine the person or persons to whom such
benefits will be paid;

 

(e)                                  keep such records and submit such filings,
elections, applications, returns or other documents or forms as may be required
under the Code, and applicable regulations, or under state or local law and
regulations;

 

(f)                                   appoint such agents, counsel, accountants
and consultants as may be required to assist in administering the Plan;

 

(g)                                  by written instrument, allocate and
delegate its fiduciary responsibilities in accordance with Section 405 of ERISA;

 

20

--------------------------------------------------------------------------------


 

(h)                                 admit any subsidiary or affiliated entity to
participate in the Plan; and

 

(i)                                     amend, terminate, supplement, or modify
the Plan at any time whether or not benefits that are currently payable are
affected or retroactively terminated.

 

All such rules, regulations, determinations, constructions, decisions and
interpretations made by the Plan Administrator will be final and binding, except
as otherwise required by law. To the extent the Plan Administrator has been
granted discretionary authority under the Plan, the Plan Administrator’s prior
exercise of such authority shall not obligate it to exercise its authority in a
like fashion thereafter.

 

9.3                               Plan Administrator.  Prior to the date upon
which a Change in Control occurs (or in the case of a Change in Control as
defined in Section 2.1(f)(2), as soon thereafter as practical), the Board shall
appoint an individual, entity or committee who is independent of the Company to
serve as Plan Administrator with respect to the Plan from and after the date of
such Change in Control. At the time Plan Administrator is appointed, the Board
may also appoint a contingent Plan Administrator to serve as Plan Administrator
in the event the Plan Administrator initially appointed resigns or is otherwise
unwilling, unable or becomes unable to serve as Plan Administrator. In the event
the Board does not appoint a contingent Plan Administrator, if for any reason
the individual, entity, committee or a member thereof so appointed resigns or is
otherwise unwilling, unable or becomes unable to serve as Plan Administrator,
then such individual, entity, committee or the remaining committee members
thereof (or any successor thereto) shall appoint his or its own successor or a
successor member thereof, as applicable, (who shall also be independent of the
Company). All fees and expenses of the Plan Administrator shall be paid by the
Company. Notwithstanding any other provision of the Plan, the final decision
with respect to any and all claims for benefits under the Plan shall be made by
the Plan Administrator appointed pursuant to this Section 9.3.

 

X.                                   CLAIM REVIEW PROCEDURE.

 

10.1                        Authority to Adopt Procedures.  The Plan
Administrator shall have the power and authority to establish written procedures
for processing claims for Plan benefits and reviews of Plan benefit claims which
have been denied or modified. Such procedures may be amended and modified from
time to time in the discretion of the Plan Administrator. The procedures as
adopted and amended and modified from time to time by the Plan Administrator are
hereby incorporated by reference as a part of the Plan.

 

10.2                        Summary of Claims Procedures.  In order to file a
claim for benefits under the Plan, a Participant must submit to the Vice
President of Human Resources (the “Benefits Administrator”) a written claim for
Plan benefits containing a description of (i) an alleged failure to receive a
benefit payable under the Plan, or (ii) an alleged discrepancy between the
amount of a benefit owed and the amount of the benefit the Participant received
under the Plan. In connection with the submission of a claim, a Participant may
examine the Plan and any other relevant documents relating to the claim, and the
Participant may submit written comments relating to such claim to the Benefits
Administrator. If the Participant needs additional information regarding his
claim for benefits, then he can submit a written request to the Benefits
Administrator for such information. Failure to furnish a written claim
description or to otherwise

 

21

--------------------------------------------------------------------------------


 

comply with the claim submission procedure will invalidate the Participant’s
claim unless the Benefits Administrator determines that it was not reasonably
possible to comply with such procedure.

 

(a)                                 Upon the filing of a claim for benefits, the
Benefits Administrator will determine if the request is clear, and if so, will
proceed with the processing of the claim. If the Benefits Administrator
determines that the claim is not clear, then the claim will be referred to the
Plan Administrator for review.

 

(b)                                 Within ninety (90) days from the date a
completed claim for benefits is filed (or such longer period as may be necessary
due to unusual circumstances, but in any event no longer than the time period
described in the next subsection), the Plan Administrator will make a decision
as to whether the claim is to be approved, modified, or denied.  If the Plan
Administrator approves the claim, then the Benefits Administrator will process
the claim as soon as administratively practicable.

 

(c)                                  In the event of an “Adverse Benefit
Determination” (which includes a denial or modification of a Participant’s
claim, or an invalidation for failing to follow the Plan’s claim submission
procedures), the Participant will be notified in writing not later than ninety
(90) days following the date the claim was filed (or within one hundred eighty
(180) days under special circumstances, in which case the Participant will be
informed of the extension and the circumstances requiring the extension in
writing prior to its commencement) of the following:

 

(1)                                 The specific reason or reasons for the
Adverse Benefit Determination;

 

(2)                                 The Plan provisions upon which the Adverse
Benefit Determination is based;

 

(3)                                 Any additional material or information
necessary to perfect the claim and the reasons why such material or information
is necessary;

 

(4)                                 The Plan’s claims review procedure; and

 

(5)                                 A description of the Participant’s right to
bring a civil action under ERISA with respect to the Adverse Benefit
Determination upon completion of the Plan’s claims procedures.

 

(d)                                 Within sixty (60) days following receipt of
an Adverse Benefit Determination, the Participant may submit a written request
to the Plan Administrator for review of such determination. During this review
process, the Participant will have the opportunity to submit written comments
and other information relating to the claim and he will have reasonable access
to, and copies of, all documents and other information related to the claim free
of charge. Any items the Participant submits to the Plan Administrator will be
considered without regard to whether such items were considered in the initial
benefit determination.

 

22

--------------------------------------------------------------------------------


 

(e)                                  Within sixty (60) days following a request
for review (or within one hundred twenty (120) days under special circumstances,
in which case the Participant will receive written notice of the extension and
the circumstances requiring the extension prior to its commencement), the Plan
Administrator must, after providing the Participant with a full and fair review,
render its final decision in writing (or electronically). However, the review
process may be delayed if the Participant fails to provide information that is
requested by the Plan Administrator. If the Plan Administrator approves the
claim on review, then the Benefits Administrator will process the claim as soon
as administratively practicable. In the event of an Adverse Benefit
Determination on review, the Plan Administrator’s final decision will include:

 

(1)                                 The specific reason or reasons for the
Adverse Benefit Determination;

 

(2)                                 The Plan provisions upon which the Adverse
Benefit Determination is based;

 

(3)                                 A statement that the Participant is entitled
to reasonable access to, and copies of, all documents and other information
related to the claim free of charge; and

 

(4)                                 A description of the Participant’s right to
bring a civil action under ERISA with respect to the Adverse Benefit
Determination.

 

(f)                                   The Participant may, by submitting a
written statement to the Plan Administrator, authorize an individual or entity
to pursue his claim for benefits under the Plan and/or his request for a review
of an Adverse Benefit Determination made with respect to a claim.

 

(g)                                  Completion of the claims procedures
described in this Section 10.2 will be a condition precedent to the commencement
of any legal or equitable action in connection with a claim for benefits under
the Plan by a claimant or by any other person claiming rights individually or
through a claimant.

 

XI.                              GENERAL PROVISIONS.

 

11.1                        Mitigation.  Except as provided in Sections 4.2 and
5.3, a Participant shall not be required to mitigate the amount of any payment
or benefit provided for in Article IV by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in Article IV be
reduced by any compensation or benefit earned by the Participant as the result
of employment by another employer or by retirement benefits.

 

11.2                        No Benefits for Improper Conduct.  Anything to the
contrary herein notwithstanding, a Participant who has engaged in conduct
described in Section 2.1(e), whether or not such conduct resulted in a
termination for Cause, shall not be entitled to receive benefits under the Plan.
If the Plan Administrator determines that a Participant engaged in conduct
described in Section 2.1(e), the Plan Administrator shall be entitled to
recover, in any manner the Plan Administrator in its discretion deems necessary
or appropriate for such recovery, from such

 

23

--------------------------------------------------------------------------------


 

Participant any payment or benefit provided pursuant to this Article III and any
and all expenses incidental to or necessary for such recovery.

 

11.3                        Termination Status.  For purposes of severance
benefits under the Plan that are exempt from the provisions of Code
Section 409A, an eligible Participant shall terminate employment on the date he
ceases to be categorized as an employee on the payroll system of the Employer.
For purposes of severance benefits under the Plan that are not exempt from the
provisions of Code Section 409A, an eligible Participant shall terminate
employment on the date he ceases to perform services for the Employer, or such
services decrease to a level that is fifty percent (50%) or less of the average
level of services performed by the eligible Participant over the immediately
preceding thirty-six (36) month period. The last day of an eligible
Participant’s active employment with the Employer shall be considered such
Participant’s Termination Date for purposes of the Employer’s employee benefit
plans, unless provided otherwise pursuant to such plan. For purposes of a
Participant’s eligibility for continued health benefits under COBRA, the COBRA
eligibility period shall run from the Participant’s Termination Date.

 

11.4                        Other Participating Employers.  The provisions of
the Plan shall be applicable with respect to each Employer separately, and
amounts payable hereunder shall be paid solely by the Employer which employs the
particular Participant; provided, however, that the determination of whether a
Change in Control has occurred shall be made based solely on the application of
that term to the Company. Additionally, notwithstanding anything herein to the
contrary, in the event an Employer ceases to be part of the “controlled group of
corporations” (within the meaning of Code Section 414(b)) of which the Company
is a member or otherwise affiliated with the Company, but the Board,
Compensation Committee or Plan Administrator permits such Employer to remain a
participating Employer under the Plan, references throughout the Plan to
benefits being provided by the Company or under plans or arrangements sponsored
by the Company shall be deemed to mean benefits being provided by, or under
plans or arrangements sponsored by, the Employer or one of the new affiliates of
the Employer instead of the Company or any entities that remain affiliated with
the Company.

 

11.5                        Amendment and Termination.

 

(a)                                 The Plan may be amended, terminated or
discontinued by the Board (or the Compensation Committee of the Board) in whole
or in part, at any time and from time to time; provided, however, that the Plan
may not be amended, terminated or discontinued (i) in any respect or at any time
during the two (2) year period following a Change in Control (except for an
amendment to the administrative provisions of the Plan that is considered by
counsel to be required pursuant to applicable law), or (ii) to reduce the
potential benefits provided under the Plan or to adversely (from the perspective
of employees of the Employer) modify the classification of individuals who will
qualify as Participants during the period beginning on the date that the Board
first considers a transaction that could result in a Change in Control and
ending on the date such potential transaction is abandoned by the Company and
any other parties thereto or has been consummated and resulted in a Change in
Control (a “Potential Transaction Period”). Further, the Employer shall not take
any action either during a Potential Transaction Period or on or after the date
upon which a Change in Control occurs that would cause an individual who is, or
who would otherwise be, a Participant, to lose eligibility under the

 

24

--------------------------------------------------------------------------------


 

Plan. The Plan shall automatically terminate two (2) years after the occurrence
of a Change in Control; provided, however, that if prior to such Termination
Date, a Participant has terminated employment with the Employer as a result of
an Involuntary Termination or has been subject to a Good Reason event, then the
Plan shall remain in effect with respect to such Participant in accordance with
its terms. In addition, the termination of the Plan shall not terminate the
obligations of the Employer and Participants under Article VII, Section 9.3,
Section 11.7 or Section 11.9.

 

(b)                                 For purposes of this Section 11.5, the
termination of an Employer’s participation in the Plan shall be deemed to be an
amendment to the Plan, but the commencement of participation by an Employer in
the Plan shall not be considered an amendment to the Plan. In the event of an
Employer’s termination of participation in the Plan, such Employer shall remain
liable and responsible for all amounts payable by such Employer under the Plan.

 

(c)                                  The Company may terminate the participation
in the Plan of any of the entities listed on Attachment A at any time by
delivering to the Plan Administrator written notification to that effect. 
Withdrawal by an entity listed on Attachment A or complete discontinuance of the
payment of severance benefits under the Plan by any entity listed on Attachment
A shall constitute termination of the Plan with respect to that entity.  In the
event an entity listed on Attachment A withdraws from participation in the Plan,
or the Company terminates the Plan, then except as provide in
Section 11.5(b) above, no Employee shall be entitled to recover benefits
hereunder for employment either before or after such action unless otherwise
expressly provided by written agreement between the Employee and the Company.

 

11.6                        Employment Status.  The adoption and maintenance of
the Plan shall not be deemed to be a contract of employment between the Employer
and any person or to be consideration for the employment of any person. Nothing
herein contained shall be deemed to (i) give any person the right to be retained
in the employ of the Employer, (ii) restrict the right of the Employer to
discharge any person at any time, (iii) give the Employer the right to require
any person to remain in the employ of the Employer, or (iv) restrict any
person’s right to terminate his employment at any time.

 

11.7                        Indemnification.  If any Level One Participants,
Level Two Participants, Level Three Participants or Level Four Participants
shall obtain any money judgment or otherwise prevail with respect to any
litigation brought by such Participant or the Employer to enforce or interpret
any provision contained herein, the Employer, to the fullest extent permitted by
applicable law, hereby indemnifies such Participant for his reasonable
attorneys’ fees and disbursements incurred in such litigation and hereby agrees
(i) to pay in full all such fees and disbursements, and (ii) to pay prejudgment
interest on any money judgment obtained by such Participant from the earliest
date that payment to such Participant should have been made under the Plan until
such judgment shall have been paid in full, which interest shall be calculated
at the rate of one percent (1%) per month (with a partial month counting as a
full month), as soon as practical after the particular judicial determination
but in no event later than March 15 of the calendar year following such
determination.

 

25

--------------------------------------------------------------------------------


 

11.8                        Obligations Unfunded.  All benefits due to a
Participant under the Plan are unfunded and unsecured and are payable out of the
general funds of the Employer. One or more Employers may establish a “grantor
trust” for the payment of benefits and obligations hereunder, the assets of
which shall be at all times subject to the claims of creditors as provided for
in such trust.

 

11.9                        Withholding.  Any benefits paid or provided pursuant
to the Plan shall be subject to any required tax withholding.

 

11.10                 Severability.  Any provision in the Plan that is
prohibited or unenforceable in any jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.11                 The Plan’s Relation to other Descriptive Matter.  The Plan
shall contain no terms or provisions except those set forth herein, or as
hereafter amended in accordance with the provisions of Section 11.6 of the Plan.
If any description made in any other document is deemed to be in conflict with
any provision of the Plan, the provisions of the Plan shall control.

 

11.12                 Non-alienation of Benefits.  No benefits payable under the
Plan shall be subject to anticipation, alienation, sale, transfer, assignment,
pledge or other encumbrance, and any attempt to do so shall be void.

 

11.13                 Governing Law.  The provisions of the Plan shall be
construed, administered and enforced according to ERISA and, to the extent not
preempted, by the laws of the State of Delaware.

 

11.14                 Effect on other Plans.  Subject to the provisions of
Sections 3.5 and 4.2, the Plan has no effect on the rights of any Participant
under any other employee benefit plan or policy sponsored by the Company such as
any profit-sharing, medical, dental or hospitalization, life insurance, AD&D,
incentive compensation, vacation pay plan, or Personal Paid Time plan. Rights
under those plans or policies are governed solely by their terms.

 

11.15                 Miscellaneous.  Where the context so indicates, the
singular will include the plural and vice versa. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Plan. Unless the context clearly indicates to the contrary,
a reference to a statute or document shall be construed as referring to any
subsequently enacted, adopted, or executed counterpart.

 

11.16                 Reorganized Companies and Mergers. Any corporation that
succeeds to the business and assets of the Company or any part of its operations
may, by appropriate resolution, adopt the Plan and shall thereupon succeed to
such rights and assume such obligations hereunder as the Company and said
corporation shall have agreed upon in writing. Any corporation that succeeds to
the business of any Employer other than the Company, or any part of the
operations of such Employer may, by appropriate resolution, adopt the Plan and
shall thereupon succeed to such rights and assume such obligations hereunder as
such Employer and said corporation shall

 

26

--------------------------------------------------------------------------------


 

have agreed upon in writing; provided, however, that such adoption and the terms
thereof agreed upon in writing have been approved by the Company.

 

XII.                         ERISA RIGHTS.

 

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

 

12.1                        Receive Information About Your Plan and Benefits.

 

(a)                                 Examine without charge, at the Plan
Administrator’s office and at other specified locations, such as worksites and
union halls, all documents governing the Plan, including insurance contracts and
collective bargaining agreements, and a copy of the latest annual report
(Form 5500 Series) filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration.

 

(b)                                 Obtain, upon written request to the Plan
Administrator, copies of documents governing the operation of the Plan,
including insurance contracts and collective bargaining agreements, and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

 

12.2                        Prudent Actions By Plan Fiduciaries.  In addition to
creating rights for Plan participants, ERISA imposes obligations upon the people
who are responsible for the operation of employee benefit plans. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union, or any other person
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a welfare benefit or exercising your rights under ERISA.

 

12.3                        Enforce Your Rights.  If your claim for a benefit is
denied or ignored, in whole or in part, you have a right to know why this was
done, to obtain copies of documents relating to the decision without charge, and
to appeal any denial, all within certain time schedules. Under ERISA, there are
steps you can take to enforce the above rights. For instance, if you request a
copy of Plan documents or the latest annual report from the Plan and do not
receive them within thirty (30) days, you may file suit in a Federal court. In
such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until you receive the materials, unless
the materials were not sent because of reasons beyond the control of the
administrator. If you have a claim for benefits that is denied or ignored, in
whole or in part, you may file suit in a state or Federal court. In addition, if
you disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order, you may file suit in Federal court. If it
should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have

 

27

--------------------------------------------------------------------------------


 

sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees (for example, if it finds that your claim is frivolous).

 

12.4                        Assistance With Your Questions.  If you have any
questions about the Plan, you should contact the Plan Administrator. If you have
any questions about this statement or about your rights under ERISA, or if you
need assistance in obtaining documents from the Plan Administrator, you should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

XIII.                    IDENTIFYING DATA.

 

The Plan is a welfare benefit plan providing benefits from the general assets of
the Employer. Dynegy Inc. is the plan sponsor. The Plan Year is from January 1
to the following December 31 of each year. The plan sponsor has assigned plan
number      to the Plan. The Employer identification number for Dynegy Inc. is
20- 5653152.

 

A.                                    Plan Sponsor

Dynegy Inc.

601 Travis St, Suite 1400

Houston, Texas 77002

(713) 507-6400

 

B.                                    Plan Administrator

Dynegy Inc. Benefit Plans Committee

c/o Vice President of Human Resources

Dynegy Inc.

601 Travis St, Suite 1400

Houston, Texas 77002

(713) 507-6400

 

C.                                    Agent for Legal Service of Process

Dynegy Inc. Benefit Plans Committee

c/o Vice President of Human Resources

Dynegy Inc.

601 Travis St, Suite 1400

Houston, Texas 77002

 

28

--------------------------------------------------------------------------------


 

EXECUTED AND EFFECTIVE this 28th day of October, 2015.

 

 

DYNEGY INC.

 

 

 

 

 

By:

/s/ Raymond Gonzales

 

Name: Raymond Gonzales

 

Title: Vice President of Human Resources

 

29

--------------------------------------------------------------------------------


 

Attachment A

 

Companies Participating in the
Dynegy Inc. Severance Plan

 

(i)                                     Casco Bay Energy Company, LLC;

 

(ii)                                  Dynegy Kendall Energy, LLC;

 

(iii)                               Dynegy Marketing and Trade, LLC;

 

(iv)                              Dynegy Midwest Generation, LLC;

 

(v)                                 Dynegy Morro Bay, LLC;

 

(vi)                              Dynegy Moss Landing, LLC;

 

(vii)                           Dynegy Oakland, LLC;

 

(viii)                        Dynegy Operating Company;

 

(ix)                              Dynegy Power, LLC;

 

(x)                                 Dynegy Power Marketing, LLC;

 

(xi)                              Ontelaunee Power Operating Company, LLC;

 

(xii)                           Sithe Energies, Inc.;

 

(xiii)                        Illinois Power Resources Generating Company;

 

(xiv)                       Illinois Power Generating Company;

 

(xv)                          Electric Energy, Inc.;

 

(xvi)                       EquiPower Resources Corp.;

 

(xvii)                    Brayton Point Energy, LLC; and

 

(xviii)                 Kincaid Energy Services Company, LLC.

 

1

--------------------------------------------------------------------------------